boltar l l c joseph calabria jr tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date in a conservation_easement donation case r moved to exclude p’s experts’ report as unreliable and irrelevant under fed r evid and 509_us_579 held standards of reliability and rel- evance apply in trials without a jury including tax_court trials subject_to the discretion of the trial judge to receive evidence held further p’s experts failed to apply the correct verdate 0ct date jkt po frm fmt sfmt v files boltar sheila boltar l l c v commissioner legal standard by failing to determine the value of the donated easement by the before and after valuation method failed to value contiguous parcels owned by a partnership and assumed development that was not feasible on the subject property r’s motion to exclude p’s report and expert testi- mony is granted held further the value determination in the statutory notice is sustained james r walker justin d cumming and christopher d freeman for petitioner steven i josephy and miles b fuller for respondent cohen judge in a notice of final partnership administra- tive adjustment fpaa for respondent allowed only dollar_figure out of dollar_figure claimed as a charitable contribu- tion deduction on the partnership return of boltar l l c boltar the deduction was claimed for the donation of a conservation_easement on a portion of real_property owned by boltar and located in lake county indiana prior to trial respondent filed a motion in limine to exclude petitioner’s expert report and testimony as neither reliable nor relevant under the federal rules of evidence and 509_us_579 the issues for decision are whether respondent’s motion should be granted and in any event whether the value of the easement for charitable_contribution purposes is greater than determined in the fpaa unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference at the time the petition was filed boltar’s principal_place_of_business was in colorado boltar is a delaware limited_liability_company llc joseph calabria jr is boltar’s tax_matters_partner on date laura lake development co llc laura lake acquired two contiguous parcels of real_estate in lake county indiana the northern parcel and the southern parcel each consisting of approximately acres laura lake paid approximately dollar_figure per acre for the verdate 0ct date jkt po frm fmt sfmt v files boltar sheila united_states tax_court reports northern and southern parcels on date laura lake quitclaimed to boltar the northern and southern par- cels boltar received the property from laura lake in pay- ment of a note and to prevent foreclosure on date shirley heinze land trust inc shirley heinze quitclaimed to boltar a parcel of real prop- erty located immediately east of the southern parcel and consisting of approximately acres the eastern parcel the quitclaim_deed was never recorded beginning in and as of date the southern parcel was encumbered by a 50-foot-wide pipeline utility easement as of date the northern and southern parcels were both encumbered by an access golf cart easement in favor of the gary works supervisors club inc and golf course on date boltar granted shirley heinze an easement restricting the use of approximately acres the subject easement on the eastern side of the southern parcel the eased area the easement prevented any use of the property that would significantly impair or interfere with the conservation values of the property approximately dollar_figure acres on the eased area acres on the eastern portion of the northern parcel and all of the eastern parcel are for- ested wetlands falling within the jurisdiction of the u s army corps of engineers usace the discharge of dredged or fill material in wetlands within federal jurisdiction is subject_to a permitting process through usace in indiana the state requires that a party obtain a permit separate from usace’s a party must apply for a permit through the indiana department of environ- mental management idem the decisions to issue permits from both usace and idem involve a review of the public interest factors and may vary depending on the location amount and type of wetlands a permit applicant is seeking to impact or remove generally as a condition of obtaining a permit a permit application must mitigate for impacted wetlands mitigation includes avoiding minimizing or com- pensating for lost resources compensatory mitigation can be accomplished through wetlands restoration creation of new wetlands somewhere else within the neighboring area or purchase of mitigation development credits from a wetlands mitigation bank in the lake station wetland mitiga- verdate 0ct date jkt po frm fmt sfmt v files boltar sheila boltar l l c v commissioner tion bank serviced northern indiana including the subject parcels on date the northern and southern parcels were under the jurisdiction of lake county indiana and were zoned r-1 single-family residential as described in the lake county zoning ordinances the r-1 zone residential use permitted by right was for one single-family home per acre if the property was serviced by a septic system and two per acre if serviced by a sewer system as of date lake county did not provide water or sewer services independent of the services provided by municipalities on date the eastern parcel was under the jurisdiction of the city of hobart indiana and was zoned as a planned unit development pud as part of the deep river pointe development the proposed deep river pointe project included a total of three phases phases i and ii would first be annexed into the city of hobart and rezoned as a pud and phase iii would be annexed and zoned at a later date no final plat was ever approved by the city of hobart for phase ii of the deep river pointe pud the property comprising phase iii of the deep river pointe pud was never annexed into the city of hobart and never zoned as a pud the city of hobart requires a public hearing as part of the annexation process on its form_1065 u s return of partnership income boltar claimed charitable_contribution deductions of dollar_figure of which dollar_figure related to the donation of the subject easement boltar reported a fair_market_value of dollar_figure for the subject easement as of date the fair_market_value was reduced by dollar_figure as a claimed enhancement in value to adjacent parcels owned by boltar as a result of the donation of the subject easement attached to boltar’s form_1065 was a form_8283 noncash charitable_contributions signed by gary k declark man- aging director and principal of integra realty resources in chicago illinois integra also attached to the return was an appraisal report the integra appraisal prepared by declark and nancy s myers myers senior real_estate analyst for integra on date a member of boltar’s management team had met declark in and declark’s firm had evaluated other conservation easements for laura lake and related projects declark and myers reviewed only verdate 0ct date jkt po frm fmt sfmt v files boltar sheila united_states tax_court reports a draft of the easement before preparing their appraisal they did not rely on the final version the integra appraisal determined that the highest_and_best_use of the subject property was residential development and determined the easement value as the difference between the foregone development opportunity of con- dominiums on finished sites discounted to date scenario b -dollar_figure less the value of raw vacant and developable land scenario a -dollar_figure these values incorporated estimated wetlands mitigation costs of dollar_figure dollar_figure per acre for the affected acres that declark and myers calculated the integra appraisal asserted that the 174-unit condominium project consisting of buildings with units each was legally permissible phys- ically possible financially feasible and maximally productive on the eased area the integra appraisal relied in this regard on a site plan for a condominium project situated on approximately acres the integra appraisal erroneously assumed that the eased area was under the jurisdiction of the city of hobart and zoned as part of the deep river pointe pud in the fpaa the fair_market_value of the subject easement as of date was determined to be dollar_figure based on review by one of respondent’s valuation engineers the valuation engineer opined that the integra appraisal failed to determine the value of the eased area before and after the grant of the easement the valuation engineer con- cluded that the highest_and_best_use of the subject property was for development of single-family detached residential homes but not until the surrounding properties are devel- oped partly because the eased parcel was landlocked with no direct access to a public road no penalty was determined in the fpaa fifteen months after the answer was filed months after one continuance on respondent’s motion and months before the next scheduled trial date respondent moved to amend the answer to assert a pass-through penalty adjustment of dollar_figure respondent sought to assert a gross_valuation_misstatement penalty under sec_6662 or alternatively the substan- tial valuation_misstatement_penalty under sec_6662 petitioner objected to the amendment and the court denied the motion as untimely and prejudicial verdate 0ct date jkt po frm fmt sfmt v files boltar sheila boltar l l c v commissioner opinion valuation of conservation_easement donations sec_170 provides that there shall be allowed as a deduction any charitable_contribution as defined in sub- section c payment of which is made within the taxable_year a charitable_contribution shall be allowable as a deduc- tion only if verified under regulations prescribed by the sec- retary sec_1_170a-1 income_tax regs provides in perti- nent part if a charitable_contribution is made in property other than money the amount of the contribution is the fair_market_value of the property at the time of the contribution fair_market_value as defined by the regulations is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowl- edge of relevant facts sec_1_170a-1 income_tax regs sec_1_170a-7 income_tax regs provides that except as provided in sec_1_170a-14 income_tax regs the amount of the deduction under sec_170 in the case of a partial interest in property is the fair_market_value of the partial interest at the time of the contribution sec_1_170a-14 income_tax regs states in rel- evant part the value of the contribution under sec_170 in the case of a charitable_contribution of a perpetual conservation restriction is the fair_market_value of the perpetual conservation restriction at the time of the contribution see sec_1_170a-7 if there is a substantial record of sales of easements comparable to the donated easement such as purchases pursuant to a governmental program the fair_market_value of the donated easement is based on the sales prices of such comparable easements if no substantial record of market-place sales is available to use as a meaningful or valid comparison as a general_rule but not necessarily in all cases the fair_market_value of a perpetual conservation restriction is equal to the dif- ference between the fair_market_value of the property it encumbers before the granting of the restriction and the fair_market_value of the encumbered property after the granting of the restriction see generally 85_tc_677 the before and after methodology has been adopted and applied in various contexts see eg browning v commis- verdate 0ct date jkt po frm fmt sfmt v files boltar sheila united_states tax_court reports sioner 109_tc_303 87_tc_892 87_tc_389 scheidelman v commissioner tcmemo_2010_151 thayer v commis- sioner tcmemo_1977_370 s rept pincite 1980_2_cb_599 revrul_76_376 1976_2_cb_53 revrul_73_339 1973_2_cb_68 although there may be cases in which the before and after methodology is neither feasible nor appropriate petitioner has not provided any persuasive reason for not applying it in this case only peti- tioner’s experts purport to provide a rationale for their peculiar methodology which we reject for the reasons dis- cussed below expert reports in accordance with the court’s standing_pretrial_order and rule g the parties exchanged and submitted expert reports petitioner’s expert report consisted of the integra appraisal and a transmittal letter to petitioner dated date and a letter to petitioner’s counsel dated date in the letter dated date declark and myers addressed the views of the internal_revenue_service valu- ation engineer but did not make any adjustments in their value opinion maintaining that the amount determined in their appraisal was supportable and appropriate responding to the suggestion that they failed to determine the before and after easement values they asserted while it is obvious that the impressment of the easement severely impacts the realizable highest_and_best_use of the eight-acre parcel this impact is part and parcel of the deduction of the as if raw scenario a value esti- mate from the estimate of the foregone development opportunity sce- nario b meanwhile neither scenario a nor scenario b is described as an as encumbered with the conservation_easement value estimate because that estimate is the result of the deduction process a from b rather than a freestanding value available to be measured in the marketplace with comparable sales so essentially neither of the two scenarios represents encumbered land and unencumbered the appropriate highest_and_best_use in both the before and after is in fact residential development respondent submitted the expert reports of nick tillema and steven albert tillema testified at trial respondent’s experts opined that the value of the subject easement was verdate 0ct date jkt po frm fmt sfmt v files boltar sheila boltar l l c v commissioner dollar_figure the difference between a before-easement value of dollar_figure and an after-easement value of dollar_figure respond- ent’s experts determined that the highest_and_best_use of the eased area was single-family residential before and after the easement and they reached their results primarily on the basis of comparable sales they determined that the unencumbered value of the eased area was dollar_figure per acre and that the encumbered value was dollar_figure per acre which they applied to acreage including the contiguous parcels owned by boltar respondent’s motion in limine prior to trial respondent filed a motion in limine asserting that the integra report was neither reliable nor relevant because the integra report does not provide both a before and after value of the subject property despite the assertion that mr declark and ms meyers sic completed a before and after valuation the integra report does not value all of the contiguous parcels owned by petitioner and encumbered by the conservation_easement at issue in this case as required by the applicable treasury regulation and the condominium unit development evaluated as part of sce- nario b in the integra report was not a physically possible use on the eight acre subject property analyzed in the integra report at trial the court deferred ruling on respondent’s motion in limine because of the importance of the issues raised and the substantial effect on the case of eliminating petitioner’s primary evidence the integra report was marked and the related testimony of petitioner’s experts was heard solely as an offer of proof whether the report and testimony will be received in evidence and considered in determining fair_market_value of the easement depends on application of prin- ciples expressed in daubert v merrell dow pharm inc u s pincite as related to rule sec_702 and sec_703 of the federal rules of evidence in the reply brief respondent aptly summarizes the defi- ciencies of the integra experts’ analysis as failure to properly apply the before and after methodology to value all of petitioner’s contiguous landholdings to take into consideration zoning restraints and density limitations and to take into consideration the pre- existing conservation easements as a result the integra experts saw nothing wrong with a hypothetical development project that could not fit verdate 0ct date jkt po frm fmt sfmt v files boltar sheila united_states tax_court reports on the land they purportedly valued was not economically feasible to con- struct and would not be legally permissible to be built in the foreseeable future respondent asserts that petitioner has departed from the legal standard to be applied in determining the highest_and_best_use of property and instead determined a value based on whatever use generates the largest profit apparently without regard to whether such use is needed or likely to be needed in the reasonably foreseeable future petitioner argues that a daubert analysis is not applicable in this case because there is no jury that respondent pre- viously accepted the methodology used in the integra expert report and stipulated that the version attached to the part- nership return was a qualified_appraisal that rule g mandates receipt of the report in evidence and that the mat- ters complained of by respondent do not affect admissibility of the report rule of the federal rules of evidence provides if scientific technical or other specialized knowledge will assist the trier of fact to understand the evidence or to determine a fact in issue a witness qualified as an expert by knowledge skill experience training or edu- cation may testify thereto in the form of an opinion or otherwise if the testimony is based upon sufficient facts or data the testimony is the product of reliable principles and methods and the witness has applied the principles and methods reliably to the facts of the case the supreme court in daubert stressed the trial court’s gatekeeper function in excluding evidence that is not reli- able in 526_us_137 the supreme court applied the same standard to expert testimony that was not scientific although special considerations apply to jury trials the daubert analysis is not limited to jury trials see 565_f3d_769 10th cir 308_f3d_1283 fed cir standards of relevance and reliability must be met in bench trials in any event rule of the federal rules of evidence applies to bench trials as well as to jury trials and specifically sets forth applicable standards of reliability we have long recognized that receipt of unreliable evidence is an imposition on the opposing party and on the trial process see 92_tc_101 verdate 0ct date jkt po frm fmt sfmt v files boltar sheila boltar l l c v commissioner we have also frequently stated that an expert loses usefulness to the court and loses credibility when giving testimony tainted by overzealous advocacy id pincite citing 74_tc_441 and 48_tc_502 see 115_tc_43 affd 299_f3d_221 3d cir wagner constr inc v commissioner tcmemo_2001_160 jacobson v commissioner tcmemo_1989_606 expert opinions that disregard relevant facts affecting valu- ation or exaggerate value to incredible levels are rejected see 94_tc_193 92_tc_312 84_tc_722 estate of o’keeffe v commissioner tcmemo_1992_210 garrison v commissioner tcmemo_1986_261 concluding that the taxpayers were far too aggressive in their claimed value of the donated property and in seeking to profit from their ‘good works’ at the expense of uncle sam estate of gallo v commissioner tcmemo_1985_363 in most cases as in this one there is no dispute about the qualifications of the appraisers the problem is created by their willingness to use their re sume s and their skills to advocate the position of the party who employs them without regard to objective and relevant facts contrary to their professional obligations see 94_tc_570 as the above cases illustrate the same rules apply regard- less of which party offers the unreliable evidence justice is frequently portrayed as blindfolded to symbolize impartiality but we need not blindly admit absurd expert opinions for these reasons excluding unreliable and irrelevant evidence rather than receiving it for what it is worth and then rejecting it or giving it no weight serves several purposes the court’s gatekeeper function in a bench trial serves to increase the efficiency of trials and the objectivity of judg- ments after decades of warnings regarding the standards to be applied we may fairly reject the burden on the parties and on the court created by unreasonable unreliable and irrelevant expert testimony in addition the cottage industry of experts who function primarily in the market for tax bene- fits should be discouraged each case of course will involve verdate 0ct date jkt po frm fmt sfmt v files boltar sheila united_states tax_court reports exercise of the discretion of the trial judge to admit or exclude evidence in this case in the view of the trial judge the expert report is so far beyond the realm of usefulness that admission is inappropriate and exclusion serves salutary purposes in the context of this case the task of the appraisers was to determine the fair_market_value of the 8-acre parcel and the contiguous parcels owned by boltar before and after the easement was granted fair_market_value is consistently defined as the price that a willing buyer would pay a willing seller both persons having reasonable knowledge of all rel- evant facts and neither person being under any compulsion to buy or to sell 411_us_546 sec_1_170a-1 income_tax regs the con- cept of highest_and_best_use is an element in the deter- mination of fair_market_value but it does not eliminate the requirement that a hypothetical willing buyer would pur- chase the subject property for the indicated value as we said in stanley works subs v commissioner t c pincite citing 605_f2d_762 5th cir if a hypothetical buyer would not reasonably have taken into account a potential use in agreeing to purchase the property such potential use should not be considered in valuing the property petitioner quotes this court’s cases 87_tc_892 stanley works subs v commis- sioner supra and hughes v commissioner tcmemo_2009_94 to emphasize the necessity of considering highest_and_best_use by determining realistic or objective potential uses to which the subject property is adaptable and which are reasonable and probable uses we conclude however that the integra appraisal’s valuations fail to apply realistic or objective assumptions in the integra report the experts opine that residential use of the property is the highest_and_best_use they value the property at dollar_figure on the assumption that a 174-unit condominium project would be built on the property using that scenario the report concludes that the conservation_easement that would preclude the assumed development is to be valued at dollar_figure as an alternative scenario the report considers the value of the parcel as raw land con- cluding that to be dollar_figure but the report does not determine verdate 0ct date jkt po frm fmt sfmt v files boltar sheila boltar l l c v commissioner the highest_and_best_use of the property after the easement is granted as the integra experts acknowledge in the date letter to petitioner’s counsel submitted as part of their report for trial the appraisers did not consider potential residential use of the property and thus did not value the property at its highest_and_best_use after the easement was granted from other evidence presented at trial including the existing zoning it appears that single-family residential use was feasible after the easement was granted and could have been developed with the preexisting easements the integra experts made no attempt to determine the highest_and_best_use of the property after the easement was granted by considering the potential for single-family residential development in addition as respondent argues the integra report does not consider the effect on contiguous property owned by boltar petitioner argues that the effect on the contiguous property is considered in a separate exhibit a three-page letter written to petitioner in by the authors of the report apparently the letter was the source of the dollar_figure reduction in fair_market_value of the subject easement for which petitioner claimed a charitable_contribution_deduction on the return it does not consider each of the contiguous parcels owned by boltar because the writers were unaware of the extent of boltar’s ownership that letter moreover is not a part of the report submitted in accordance with rule g and the court’s standing_pretrial_order consideration of the letter during trial would prejudice respondent in pre- paring rebuttal and would undermine the purpose of pretrial exchange of expert reports in any event it is not based on sufficient facts or data as required by rule of the federal rules of evidence and does not state the facts or data and detailed reasons for the conclusions as required by rule g thus it would not be admissible as expert testimony or as an expert report if submitted as such before trial and before respondent’s motion in limine was filed cf 287_f3d_936 10th cir holding that incomplete expert reports that do not comply with rule requiring pretrial disclosure should be stricken and can only be cured if sufficient time remains before trial in support of the argument that the 174-unit condominium project assumed by the integra report could not be physically verdate 0ct date jkt po frm fmt sfmt v files boltar sheila united_states tax_court reports placed on the subject property respondent points out that the site plan for the proposal assumes acres whereas the subject property was only acres and the integra experts ignored the effect of a preexisting 50-foot-wide utility ease- ment for a gas pipeline across the property as a result respondent argues at least of the hypothetical buildings each containing units could not be constructed petitioner’s only response is a bald and unpersuasive asser- tion that the project will fit it just won’t fit as drawn on the site plan the integra report assumed erroneously that the eased parcel was within the city of hobart and zoned pud which it was not thus the integra report failed to evaluate the prospects for annexation and rezoning to allow development of the condominium project petitioner asserts that the likeli- hood of annexation and rezoning may be seen from the record but the evidence supporting that assertion consists solely in the opinion of boltar’s management representative and is not persuasive in view of the prerequisites for annex- ation and rezoning in any event the omission of appropriate analysis from the integra report due to erroneous factual premises is fatal petitioner does not refute respondent’s specific objections to the integra report petitioner contends that the integra report provides the only evidence of the subdivision approach that should be considered in valuing the subject property petitioner’s response to respondent’s objections to the integra report and to the testimony of declark and myers is to suggest that adjustments could be made because the effects of the factual errors are minimal and in part based on misinformation received from someone in the hobart city office we could do our own analysis and have done so where the experts provide enough useful and reliable data for applying the appropriate methodology to the objec- tive evidence see eg trout ranch llc v commissioner tcmemo_2010_283 petitioner’s experts however did not suggest any adjustments or corrections to their calculations but persisted in their position that the original appraisal was correct even when admitting factual errors by contrast respondent’s experts conducted research in areas that were not within their specific expertise acknowledged weaknesses and corrected errors during their analysis neither peti- verdate 0ct date jkt po frm fmt sfmt v files boltar sheila boltar l l c v commissioner tioner nor the integra experts suggested any quantitative adjustment in response to their admitted errors or the prob- lems addressed in respondent’s motion in limine they simply persist in asserting an unreasonable position we are not inclined to guess at how their valuation should be reduced by reason of their erroneous factual assumptions their report as a whole is too speculative and unreliable to be useful in their discussion of the valuation issue fully developed pending ruling on the motion in limine the parties dispute other factors about the reasonableness of the integra report’s projections of profits to be earned from development of the property including existing demand for residential units miscalculation of revenue to be expected from sale of units poor experience of other developers with respect to the deep river pointe project density considerations comparable sales and other matters that might relate more to the weight to be given to the experts’ opinions if admitted into evidence although the integra experts determined that sales of comparable land nearby were occurring at approximately dollar_figure an acre their conclusion would assign a value of approximately dollar_figure per acre to the subject property additional factual errors made by the integra report authors undermine the reliability of their conclusions and dem- onstrate the lack of sanity in their result if the report and their testimony were admitted into evidence we would decide that their opinions were not credible the assertion that the eased parcel had a fair_market_value exceeding dollar_figure million on date before donation of the ease- ment ie that it would attract a hypothetical purchaser and exchange hands at that price defies reason and common sense that conclusion is certainly inconsistent with the objective evidence in this case we reject petitioner’s other arguments for admitting the integra report neither the commissioner’s alleged accept- ance of similar appraisals in other audit situations nor the procedural aspects of rule g compel us to receive unreli- able and irrelevant evidence in this case what may or may not have occurred in another audit would be relevant only if a penalty were in issue which it is not in this case because respondent’s motion for leave to amend was untimely an appraisal may be qualified for one purpose but lacking in verdate 0ct date jkt po frm fmt sfmt v files boltar sheila united_states tax_court reports evidentiary weight for another see evans v commissioner tcmemo_2010_207 this issue is to be decided under the federal rules of evidence and controlling caselaw see rule a for the reasons stated above we conclude that the integra report is not admissible under rule of the federal rules of evidence because it is not the product of reliable methods and the authors have not applied reliable principles and methods reliably to the facts of the case because it assumes scenarios that are unrealistic in view of the facts of the case it is not relevant respondent’s motion in limine will be granted respondent’s rebuttal witnesses and petitioner’s objections to respondent’s rebuttal reports and testimony are thus moot and need not be addressed valuation of the easement after the integra report and testimony is excluded the record contains factual evidence of value and the report and testimony of respondent’s valuation expert petitioner has the burden of proving the value of the easement for chari- table contribution deduction purposes see rule a 292_us_435 because petitioner did not present credible_evidence of value the burden_of_proof did not shift to respondent under sec_7491 although respondent’s experts determined a value less than that set forth in the statutory notice respondent has not asked for an increased deficiency we are persuaded by the evidence in the record that the highest_and_best_use of the eased parcel before and after the easement grant was single-family residential development even petitioner’s rebuttal expert who testified with respect to real_estate market analysis and feasibility in northwest indiana described demand for single-family residences and provided little if any support to the assumptions about con- dominium developments relied on by petitioner there is no credible_evidence that higher density development of the eased parcel was a use to which the property was adaptable given the preexisting easements and existing zoning the evi- dence regarding the experience of boltar and others in the area and decreasing population negates the feasibility of and demand for the type of development asserted by petitioner verdate 0ct date jkt po frm fmt sfmt v files boltar sheila boltar l l c v commissioner there is no evidence that justifies a value higher than the amount determined in the statutory notice it is not there- fore necessary to address in detail petitioner’s challenges to respondent’s experts because disregarding or adjusting their valuations would not change the result we have considered the other arguments of the parties they do not affect our analysis or the result for the reasons discussed above an appropriate order will be issued and decision will be entered for respondent f verdate 0ct date jkt po frm fmt sfmt v files boltar sheila
